Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabay (US PGPUB 20120182447).
[Claim 1]
A shooting method, comprising:
obtaining a preview image collected by an image collection device;
detecting a first relative distance and a first relative angle between a foreground of the preview image and the image collection device (Paragraph 11, a Composition Parameter Extracting Module comprising parameter-extracting logic adapted to extract parameters relating to objects recognized in an image by the feature extractor (e.g. size, distance, characterization (human face, building, tree, etc.), angle, shadow, etc.) and the relations between them (e.g. relative positions, relative distances from the imaging device, relative height, etc. Paragraph 8, parameters relating to objects' positioning and relations within an image, parameters relating to view angle, color parameters, etc.) , and detecting a second relative distance and a second relative angle between a background of the preview image and the image collection device (Paragraph 11, Paragraph 11, a Composition Parameter Extracting Module comprising parameter-extracting logic adapted to extract parameters relating to objects recognized in an image by the feature extractor (e.g. size, distance, characterization (human face, building, tree, etc.), angle, shadow, etc.) and the relations between them (e.g. relative positions, relative distances from the imaging device, relative height, etc. Paragraph 88, Leading line rule--if there is a line shaped object in the background of an image, the view angle of the image should be positioned such that the line leads to the main object in the image);
determining a target shooting position of the image collection device based on the first relative distance, the fist relative angle, the second relative distance and the second relative angle (Paragraphs 107 and 112, changing the view angle by manipulating the angle of the lens; Paragraph 114, adjusting the focus of objects, by adjusting the depth of field (e.g. by modifying the shutter size), wherein a picture obtained by shooting the foreground and the background at the target shooting position has a composition that matches with a set composition strategy (Paragraph 129,  a CIM [400], in conjunction with an ACA [300], may be further adapted to perform multiple iterations of composition analysis and correction--i.e. once the corrective actions determined by the CIM [400] have been performed, an ACA [300] may analyze the new image (which inherently has foreground and background) and determine composition parameters and appraisal for the new image, the CIM [400] may then determine corrective actions to be performed to improve the composition of the new image, and so on for a pre-defined number of iterations or until a pre-defined composition level has been reached.); and
displaying a prompt message about the target shooting position for prompting the image collection device to move to the target shooting position (Paragraphs 118, 122 and 123).
 [Claim 6]
The shooting method of claim 1, wherein the prompt message comprises at least one of a direction arrow and a rotation angle (Paragraph 118).
[Claims 7, 12]
These are apparatus claims corresponding to method claims 1 and 6 and are analyzed and rejected based upon method claims 1 and 6 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  4, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gabay (US PGPUB 20120182447) in view of Kim et al. (US PGPUB 20170285764).
[Claim 4]
Fails to teach wherein obtaining the preview image collected by the image collection device comprises obtaining a pressing force of a shooting control in a shooting interface collected by a pressure element and obtaining the preview image collected by the image collection device when the pressing force falls within a target force interval. However when the shutter key (SK) is pressurized by a force between a first reference force and a second reference force larger than the first reference force, the controller 180 can activate the camera to display a preview image as illustrated in FIG. 8B(b) (Paragraph 205). 
[Claim 5]
teaches wherein after detecting the pressing force of the shooting control in the shooting interface, the method further comprises controlling the image collection device to shoot when the pressing force is greater than an upper limit of the target force interval (when the shutter key (SK) is pressurized above a second reference force when the preview images 1501, 1502, 1503 corresponding to a plurality of cameras, respectively, are displayed, the controller 180 can capture all images received through the plurality of cameras, Paragraph 245).
[Claims 10, 11]
These are apparatus claims corresponding to method claims 4 and 5 and are analyzed and rejected based upon method claims 4 and 5 respectively.
Allowable Subject Matter
Claims 13, 15-20 are allowed.
Claims 2, 3, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696